DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 1/19/2021, have been fully considered and are persuasive. The objection of claim 5 has been withdrawn.
Applicant’s arguments, see pages 10-16, filed 1/19/2021, have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bergert on 2/24/2021.
The application has been amended as follows: 
Claim 25, line 18 (third from the last) is amended from “upon the received monitoring data indicating that the profile for vaping is matched, transmit” is amended to
-- upon determining that at least a portion of the received monitoring data is indicative of an exceeded threshold for particulates from the profile for vaping activity and not indicative of an exceeded threshold for one of carbon dioxide or volatile organic compounds, transmit --
Claim 27 is cancelled.
Claim 28, line 1 is amended from “of claim 27” to read – of claim 25 --.
Election/Restrictions
Claims 1 and 25 are allowable. The restriction requirement among Groups I, II and III, as set forth in the Office action mailed on 12/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/24/2020 is withdrawn. Claims 2, 16, 23-24 & 26, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-26, 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device comprising instructions causing a processor to, upon determining that at least a portion of the received monitoring data is indicative of an exceeded threshold for particulates from the profile for vaping activity and not indicative of an exceeded threshold for one of carbon dioxide or volatile organic compounds, generate a detected event communication for the vaping activity, in combination with the rest of the limitations of the claim.
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising instructions causing a processor to, upon determining that at least a portion of the received monitoring data is indicative of an exceeded threshold for particulates from the profile for vaping activity and not indicative of an exceeded threshold for one of carbon dioxide or volatile organic compounds, transmit a communication to the video monitoring system to initiate video recording of the surveilled premises, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877